PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,118,745
Issue Date:    14 Sep 2021
Application No. 17/211,867
Filing or 371(c) Date: 25 Mar 2021
Attorney Docket No.    TSUN-US-IP-21038 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the submission filed August 30, 2021, which is being treated under 37 CFR 1.29, to accept a fee deficiency.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

Your fee deficiency submission under 37 CFR 1.29 is hereby REJECTED.

The fee deficiency cannot be accepted because the itemization submitted is incorrect.  Applicant’s attention is directed to 37 CFR 1.29(1)(k)(i)- (iv) which states:

(i) Each particular type of fee that was erroneously paid as a micro entity, (e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a small or non-small entity, as applicable;

(ii) The micro entity fee actually paid, and the date on which it was paid; 

(iii) The deficiency owed amount (for each fee erroneously paid); and 

(iv) The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts as set forth in paragraph (k)(2) of this section. (2) The deficiency owed, resulting from the previous erroneous payment of micro entity fees, must be paid. The deficiency owed for each previous fee erroneously paid as a micro entity is the difference between the current fee amount for a small entity or non-small entity, as applicable, on the date the deficiency is paid in full and the amount of the previous erroneous micro entity fee payment. The total deficiency payment owed is the sum of the individual deficiency owed amounts for each fee amount previously and erroneously paid as a micro entity. 

The submission filed August 30, 2021, did not include an itemization as indicated above in each item listed above at 37 CFR 29k (i) – iv).  Any request for reconsideration must include a proper itemization.  

 Applicant is given ONE MONTH from the mailing date of this Notice to submit a renewed request for acceptance of a fee deficiency under 37 CFR 1.29 along with a replacement itemization listing each fee erroneously paid as a micro entity in compliance with  37 CFR 1.29 (1)(k) (i)-(iv). NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED. 

Further correspondence with respect to this matter should be addressed as follows:

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET






    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)